



Exhibit 10.1
EXECUTION COPY
 
MUTUAL AGREEMENT
Dated 27 APRIL 2016


OMEGA PHARMA NV
PERRIGO COMPANY PLC
PERRIGO IRELAND 2 LTD


and


MYLECKE MANAGEMENT, ART & INVEST NV
ALYCHLO NV
MARC COUCKE












--------------------------------------------------------------------------------






THIS AGREEMENT is made


BETWEEN:


(1)
OMEGA PHARMA NV, a limited liability company incorporated under the laws of
Belgium, with registered office at Venecoweg 26, 9810 Nazareth, registered in
the Crossroad Bank of Enterprises under company number 0431.676.229 (RPR Gent,
division Gent) (Omega);



(2)
PERRIGO COMPANY PLC, a public limited company incorporated under the laws of
Ireland, with registered office at Treasury Building, Lower Grand Canal Street,
Dublin, Ireland, registered with the Companies Registration Office under
number 529592 (Perrigo);



(3)
PERRIGO IRELAND 2 LTD, a private company limited by shares incorporated under
the laws of Ireland, with registered office at Treasury Building, Lower Grand
Canal Street, Dublin 2, Ireland, registered with the Companies Registration
Office under number 541882 (Perrigo Ireland 2);



(4)
MYLECKE MANAGEMENT, ART & INVEST NV, a limited liability company incorporated
under the laws of Belgium, with registered office at Lembergsesteenweg 19, 9820
Merelbeke, registered in the Crossroad Bank of Enterprises under company number
0839.876.577 (RPR Gent, division Gent) (the Management Company);



(5)
ALYCHLO NV, a limited liability company incorporated under the laws of Belgium,
with registered office at Lembergsesteenweg 19, 9820 Merelbeke, and registered
in the Crossroad Bank of Enterprises under company number 0895.140.645 (RPR
Gent, division Gent) (Alychlo); and



(6)
MARC COUCKE, residing at Lembergsesteenweg 19, 9820 Merelbeke (Mr Coucke and
together with the Management Company and Alychlo, the MC Parties),



each referred to as a Party and together as the Parties.


BACKGROUND:


(A)
The Management Company entered into a consultancy agreement with Omega on 5
November 2014 to provide e.g. day-to-day management services (the Consulting
Agreement). The services rendered under this Consulting Agreement are provided
for by Mr. Coucke, in his capacity of representative of the Management Company;



(B)
On 6 November 2014, Alychlo and Perrigo entered (together with Holdco I BE NV)
into an agreement for the sale and purchase of shares of Omega Pharma Invest NV,
which was further amended in March 2015 (the SPA);



(C)
On 30 March 2015, Alychlo and Perrigo entered into a lock-up agreement relating
to Perrigo shares (the Lock-up Agreement);



(D)
On 30 March 2015, Alychlo and Perrigo entered into a registration rights
agreement (the Registration Rights Agreement);



(E)
On 30 March 2015, Alychlo and Perrigo entered (together with Computershare Inc.
and Computershare Trust Company N.A.) into a stock escrow agreement (the Stock
Escrow Agreement);



(F)
On 30 March 2015, Mr. Marc Coucke and Perrigo Ireland 2 entered into a
non-compete agreement (the Non-Compete Agreement);






--------------------------------------------------------------------------------






(G)
The Management Company received grants of restricted stock of Perrigo (the
Grants);



(H)
The Parties mutually agreed to terminate the Consulting Agreement with effect
from the Effective Time (as defined below) and have agreed to a number of
provisions in relation to the termination as set out in this agreement (together
with its annexes, the Agreement or the Mutual Agreement).



IT IS AGREED as follows:


1.
Definitions



In this Mutual Agreement:


Clause means a clause in the Mutual Agreement.


Group means Perrigo and its direct and indirect subsidiaries (including Omega
Pharma Invest NV and its direct and indirect subsidiaries) and a Group Company
is interpreted accordingly.


2.
Termination of the Consulting Agreement

The Parties confirm that the Consulting Agreement and therefore the services the
Management Company performed as daily manager (CEO) of Omega are terminated so
that no future consulting services will be required after 27 April 2016 at
12.00h CET (the Effective Time).


The MC Parties will resign from all mandates they still hold within the Group on
the date of this Agreement with effect from the Effective Time and will sign and
deliver all documents reasonably required by the Group to give effect to the
resignations referred to in this Clause 2.


3.
Compensation



3.1
Omega, or as the case may be, the relevant Group Company must pay to the
relevant MC Party to the extent that these amounts have not already been paid:



(a)
the Management Company’s fixed fees due for the month of April 2016 for the
services rendered, being an amount of EUR 100,000.00 (excluding VAT);

 
(b)
a lump sum amount of EUR 25,000 (excluding VAT) covering the outstanding
out-of-pocket expenses and unpaid invoices incurred by the MC Parties on behalf
of Omega in accordance with the conditions of article 8 of the Consulting
Agreement up to the Effective Time;



(c)
an amount, equal to 12 months’ of the Management Company’s fixed fees, being an
amount of EUR 1,200,000.00 (excluding. VAT) (as provided for under article 8 of
the Consulting Agreement); and



(d)
any amounts due under the unpaid invoices by the Management Company under the
Consulting Agreement for fixed fees due for the months of January 2015 through
(and including) March 2016 for the services rendered, being an amount of EUR
100,000.00 (excluding VAT) per month.



3.2
All payments to be made by the Group under this Clause 3, will be made by the
Group within 10 business days following the execution date of this Agreement.
The Group irrevocably waives its right to deduct or set off these amounts with
any other amount claimed or to be claimed from the MC Parties. To the extent
required by the Group, the MC Parties shall deliver corresponding invoices for
these payments within 2 business days of the execution of this Agreement.








--------------------------------------------------------------------------------






4.
Grants



The MC Parties acknowledge that their Grants will be forfeited. Perrigo
acknowledges and confirms that there are no surviving obligations under the
Grants on the MC Parties.


5.
non-compete restrictions



5.1
The Parties agree to enter into the amendments to the SPA, and to the
Non-Compete Agreement between Perrigo Ireland 2 and Mr. Coucke dated March 30,
2015, set forth in Appendix A-1 and Appendix A-2, respectively.



5.2
Each MC Party confirms that it will continue to observe the applicable
non-solicitation provisions with respect to Group employees set out in the SPA
and the Consulting Agreement.



6.
Lock-Up Agreement



The Parties agree enter into the amendments to the Lock-Up Agreement, set forth
in Appendix B.


7.
Return of art objects



The MC Parties shall be entitled to remove from the Group premises in Nazareth
the art objects owned by the MC Parties, a list of which is attached as Annex 1
(the Art Objects). The MC Parties will hire a third party to remove the Art
Objects at their own cost and expense. The MC Parties represent and warrant to
the Group that the MC Parties have full, right title and interest to the Art
Objects and that no Group assets were used to purchase the Art Objects. The
removal shall be organised as soon as reasonably possible, taking into account
the Group’s normal business operations and any contractual restrictions, and at
the latest within 1 month of the date of this Agreement.


8.
Confidentiality and Information



8.1
The Parties shall issue a press release in relation to the subject matter of
this Agreement to be mutually agreed upon (including with respect to contents
and timing). The Parties acknowledge that the Group is entitled to publicly
disclose the Mutual Agreement if and to the extent it reasonably believes that
it is required under applicable securities laws.



8.2
The MC Parties shall continue to comply with the applicable confidentiality
obligations set out in clause 10 of the Consulting Agreement.



8.3
The MC Parties and the Group shall not make any adverse or derogatory comment
about any other Party or (as the case may be) its directors, officers and/or
employees or do anything which shall, or may, bring any other Party or its
directors, officers and/or employees into disrepute, except, in each case, as
may be reasonably necessary to allow each Party:



(a)
to protect or to defend its interest in court or arbitration proceedings
(including the possibility to publicly defend its reputation in the context of
such proceedings);



(b)
to obtain the specific performance of the Agreement; and



(c)
to comply with applicable laws, rules and regulations, including the rules of a
nationally recognized securities exchange.








--------------------------------------------------------------------------------






For the avoidance of doubt, the public defense exception described in this
Clause 8.3(a) is not permitted simply because any litigation or arbitration is
initiated between the Parties; rather, it is only permitted to the extent that
(v) litigation or arbitration has been initiated, (w) allegations from that
litigation or arbitration have actually been made public through no fault of
either Party, (x) what has been made public is derogatory, (y) any public
response is limited to addressing only the specific statement made public, and
(z) the public response does not contravene any court or arbitration order.


9.
Mutual Agreement



9.1
The Parties each confirm that they have become a Party to this Mutual Agreement
with a full understanding of its consequences.



9.2
The Parties accept the amounts stated in this Mutual Agreement and agree with
the way in which they have been calculated and will be paid.



9.3
Subject to performance by the Group of their obligations and undertakings set
out in this Agreement, the MC Parties declare that Omega has complied with its
obligations under the Consulting Agreement with respect to termination,
compensation and unpaid expenses.



9.4
Both Parties expressly reserve all the rights and claims it may have against the
other Parties in connection with (i) the performance of the Consulting
Agreement, (ii) the performance and/or the failure to properly terminate the
corporate mandates and (iii) any other contractual arrangements between the
Parties.



10.
Miscellaneous



10.1
If a Party does not perform this Mutual Agreement, the only available remedy is
specific performance. The Parties expressly renounce their right to claim the
dissolution of this Mutual Agreement in court based on article 1184 of the Civil
Code.



10.2
If a provision of this Mutual Agreement is deemed to be unenforceable or
incompatible with mandatory law or provisions of public order, that provision of
this Mutual Agreement will not apply to the extent of that unenforceability or
invalidity and will not affect the validity or enforceability of the rest of
that provision or of other provisions of this Mutual Agreement.



10.3
Any changes to this Mutual Agreement are only valid if they are agreed upon in
writing and signed by all Parties.



10.4
For any obligation or provision in this Agreement which is imposed on the Group,
Perrigo procures the compliance and observance with these provisions for the
other Group Companies (which procurement shall also constitute a guarantee in
case of non-performance).



10.5
For any obligation or provision in this Agreement which is imposed on the MC
Parties, Mr. Coucke procures the compliance and observance with these provisions
for the other MC Parties (which procurement shall also constitute a guarantee in
case of non-performance).



11.
Applicable Law and Clause of ARBITRATION



11.1
This Mutual Agreement is governed by and must be construed in accordance with
Belgian law.



11.2
Any dispute arising out of or in connection with this Agreement shall be
exclusively and definitively settled in accordance with the rules of CEPANI. The
arbitral tribunal shall be composed of three






--------------------------------------------------------------------------------






arbitrators. The MC Parties on the one hand and Omega, Perrigo and Perrigo
Ireland2 on the other hand, respectively acting jointly for the purpose of this
Clause, shall each nominate in the request for arbitration and the answer,
respectively, one arbitrator. The place of arbitration shall be Brussels and the
language of the proceedings shall be English. This Clause does not exclude the
right of the Parties to ask for interim relief before the president of the Dutch
speaking commercial court of Brussels or any other court having jurisdiction.





--------------------------------------------------------------------------------






This Mutual Agreement was signed in Dublin, on the date set out above, in six
(6) originals. By signing this Mutual Agreement, each Party acknowledges having
received one original.
OMEGA PHARMA NV
 
 
 
 
 
/s/ John T. Hendrickson
 
 
NAME: John T. Hendrickson
 
 
CAPACITY: Chief Executive Officer
 
 
 
 
 
PERRIGO COMPANY PLC
 
 
 
 
 
/s/ John T. Hendrickson
 
 
NAME: John T. Hendrickson
 
 
CAPACITY: Chief Executive Officer
 
 
 
 
 
PERRIGO IRELAND 2 LTD
 
 
 
 
 
/s/ Mary Sheahan
 
 
NAME: Mary Sheahan
 
 
CAPACITY: Director
 
 
 
 
 
MYLECKE MANAGEMENT, ART & INVEST NV
 
 
 
 
 
/s/ Marc Coucke
 
 
NAME: Marc Coucke
 
 
CAPACITY: Chairman & Managing Director
 
 
 
 
 






--------------------------------------------------------------------------------






ALYCHLO NV
 
 
 
 
 
/s/ Marc Coucke
 
 
NAME: Marc Coucke
 
 
CAPACITY: Chairman & Managing Director
 
 
 
 
 
 
 
 
/s/ Marc Coucke
 
 
NAME: Marc Coucke
 
 






--------------------------------------------------------------------------------






APPENDIX A-1
AMENDMENT TO SPA
See Exhibit 10.2 to Perrigo Company plc’s Current Report on Form 8-K filed on
April 28, 2016.







--------------------------------------------------------------------------------






APPENDIX A-2
AMENDMENT TO NON-COMPETE
See Exhibit 10.3 to Perrigo Company plc’s Current Report on Form 8-K filed on
April 28, 2016.







--------------------------------------------------------------------------------






APPENDIX B
AMENDMENT TO LOCK-UP
See Exhibit 10.4 to Perrigo Company plc’s Current Report on Form 8-K filed on
April 28, 2016.







--------------------------------------------------------------------------------






ANNEX 1
List of Art Objects


Artist
Name art work
Location
Tobias Rehberger
Untitled (Trust) 2011
Office Marc Coucke
Panamarenko
Bernouilli
Office Marc Coucke
Tacha
We’re no Angels
Office Marc Coucke
Mauro Peruchetti
Pills
Office Marc Coucke
Kamagurka
Kubistisch Kuifje
Office Marc Coucke
Catherine Bernhardt
Vogue
Office Marc Coucke
Kamagurka
Retrospectieve
Office Barbara De Saedeleer
Kamagurka
Sundown
Board Room
Kamagurka
In the Bath
Board Room
Kamagurka
Mouches Volantes
Reception area
Robert Indiana
LOVE
Reception area
Tacha
Mens Sana
Bar
Renauld Delorme
Les 3 faces de Grace
Bar
Kamagurka
Beeld / Spiegeleikip (naar Lichtenstein)
Bar
Karl Meersman
Unknown (six works in total)
Bar








